Citation Nr: 1215362	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  07-16 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to higher initial disability ratings for retrobulbar neuritis, currently evaluated as 10 percent disabling effective August 17, 2004, and as 30 percent disabling effective November 15, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1991 to November 1992.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision of the RO that granted service connection for retrobulbar neuritis evaluated as 10 percent disabling effective August 17, 2004.  The Veteran timely appealed for a higher initial rating.

In August 2009, the RO increased the disability evaluation to 30 percent for retrobulbar neuritis, effective November 15, 2007.

Because higher evaluations are available for retrobulbar neuritis-both before and after November 15, 2007-and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The record reflects that the Veteran failed to appear for a hearing scheduled in March 2012.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2011).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has not alleged that her service-connected retrobulbar neuritis prevents her from obtaining or maintaining substantially gainful employment.  Nor is there any evidence of unemployability in the claims file.  While the Veteran's service-connected disabilities are currently evaluated as 90 percent disabling, the matter of TDIU is not raised by the record; and the Board finds it unnecessary to remand the matter for further action.


FINDINGS OF FACT

1.  For the period from August 17, 2004, to November 14, 2007, retrobulbar neuritis has been manifested by best corrected distance acuity of 20/25 for the right eye and 20/100 for the left eye. 

2.  For the period from November 15, 2007, retrobulbar neuritis has been manifested, at worse, by best corrected distance acuity of 20/25 (-1/+3) for the right eye and 20/400 for the left eye; loss of use or blindness of one eye having only light perception is not demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for retrobulbar neuritis, for the period from August 17, 2004, to November 14, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.20, 4.84a, Diagnostic Codes 6078, 6079 (2008).

2.  The criteria for a disability rating in excess of 30 percent for retrobulbar neuritis, for the period from November 15, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.20, 4.84a, Diagnostic Codes 6070 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veteran's claim arises from her disagreement with the initial evaluations assigned following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board concludes that VA's duty to assist has been satisfied.  The Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The RO provided the Veteran with appropriate VA examinations, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disability since she was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to this claim.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of impaired vision and eye pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment or daily activities.

Service connection has been established for retrobulbar neuritis.  The RO has evaluated the Veteran's disability under Diagnostic Code 6026-6079, pertaining to impaired visual acuity or field loss, as 10 percent disabling effective August 17, 2004, and as 30 percent disabling effective November 15, 2007.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6067 to 6079 (2008), pertain to impairment of central visual acuity.

Visual acuity is rated based upon the best distance vision obtainable after correction by glasses, except in cases of keratoconus in which contact lenses are medically required. Also, if there exists a difference of more than 4 diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye.  38 C.F.R. § 4.75 (2008).
 
Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80.  

Loss of use or blindness of one eye, having only light perception, exists when there is an inability to recognize test letters at 1 foot (.30 m.) and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at 3 feet (.91 m.); with lesser extents of visions, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet (.91 m.), being considered of negligible utility.  38 C.F.R. § 4.79.  

Blindness in one eye, having only light perception, warrants a 30 percent disabling rating if visual acuity in the other eye is 20/40 or better.  Higher disability evaluations are warranted for blindness in one eye having only light perception if visual acuity in the other eye is worse than 20/40.   Blindness in both eyes having only light perception warrants a 100 percent rating.  The rating criteria also provide for entitlement to special monthly compensation for blindness in one eye having only light perception.  38 C.F.R. § 4.84a, Diagnostic Codes 6062 to 6070.

Where a Veteran has suffered blindness in one eye as a result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability not the result of the Veteran's willful misconduct, the applicable rate of compensation as if the combination of disabilities were service-connected will be assigned.  38 U.S.C.A. § 1160 (West 2002 & Supp. 2007).  

Vision defect in one eye will be considered 10 percent disabling if visual acuity is 20/100 in one eye and 20/40 in the other eye, 20/70 in one eye and 20/40 in the other eye, 20/50 in one eye and 20/40 in the other eye, or when visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

Vision defect in one eye will be considered 20 percent disabling if visual acuity is 20/200 in one eye and 20/40 in the other eye, 20/100 in one eye and 20/50 in the other eye, or 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

Vision defect in one eye will be considered 30 percent disabling if visual acuity is 5/200 in one eye and 20/40 in the other eye, 10/200 in one eye and 20/40 in the other eye, 15/200 in one eye and 20/50 in the other eye, 20/200 in one eye and 20/50 in the other, 20/100 in one eye and 20/70 in the other eye, or 20/70 in one eye and 20/70 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 (2008).  

Vision defect in one eye will be considered 40 percent disabling if visual acuity is 5/200 in one eye and 20/50 in the other eye, 10/200 in one eye and 20/50 in the other eye, 15/200 in one eye and 20/70 in the other eye, or 20/200 in one eye and 20/70 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076 (2008).  

Vision defect in one eye will be considered 50 percent disabling if visual acuity is 5/200 in one eye and 20/70 in the other eye, 10/200 in one eye and 20/70 in the other eye, or when visual acuity is 20/100 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076, 6078 (2008).  

Vision defect in one eye will be considered 60 percent disabling if visual acuity is 5/200 in one eye and 20/100 in the other eye, 10/200 in one eye and 20/100 in the other eye, 15/200 in one eye and 20/100 in the other eye, or 20/200 in one eye and 20/100 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076 (2008).  

Vision defect in one eye will be considered 70 percent disabling if visual acuity is 5/200 in one eye and 20/200 in the other eye, 10/200 in one eye and 20/200 in the other eye, 15/200 in one eye and 20/200 in the other eye, or when visual acuity is 20/200 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6072, 6075 (2008).  

Vision defect in one eye will be considered 80 percent disabling if visual acuity is 5/200 in one eye and 15/200 in the other eye, 10/200 in one eye and 15/200 in the other eye, or when visual acuity is 15/200 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6072, 6075 (2008).  

Vision defect in one eye will be considered 90 percent disabling if visual acuity is 5/200 in one eye and 10/200 in the other eye, or when visual acuity is 10/200 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6072, 6075 (2008).  

Vision defect in one eye will be considered 100 percent disabling when visual acuity is 5/200 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6071 (2008).  Entitlement to special monthly compensation will also be warranted.  

The rating criteria for diseases of the eye have been amended; however, the amended rating criteria are effective December 10, 2008, and applied to all applications for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66550 (Nov. 10, 2008).  Because the Veteran's claim was received prior to that date, the amended rating criteria are inapplicable in this appeal.

In this case, private treatment records show an assessment of retrobulbar optic neuritis in December 1993.  At that time the Veteran reported a "continuous whiting out" of the vision in her left eye.  While her acuity was pretty good in that eye, she reported that "things seem a little bit washed out."  Follow-up treatment in August 1994 reveals that the Veteran appeared to have normal visual fields on confrontation; her visual acuity was 20/20 in the right eye, and 20/40 in the left eye.  She was able to drive fine and had no other difficulties.  The assessment in August 1994 was single episode of optic neuritis, which presently was static.  

Records, dated in February 2002, show that the Veteran reported chronic reduced vision in her left eye over the last few months, and the onset of pain with eye movements.  The Veteran's best corrected vision was 20/25 for the right eye and 20/400 for the left eye with refraction.  The impression was most likely recurrence of optic neuritis in the left eye.  In March 2002, vision in the Veteran's left eye improved somewhat with pinhole to 20/100.  In January 2003, the Veteran's best corrected vision was 20/20 for the right eye and 20/300 for the left eye.

During a May 2005 VA examination, the Veteran reported a deep pulling pain behind the left eye with intermittent sharp pain; her vision was stable in both eyes.  The Veteran's best corrected vision was 20/25 for the right eye at near, and 20/100 with pinhole for the left eye at both distance and near.  Her pupils were equal, round, and reactive to light with an afferent papillary defect of the left eye.  Extraocular muscle movements were smooth and full in both eyes; the Veteran did report pain in left gaze.  There was no diplopia in any field of gaze.  Color vision was intact in the right eye, and absent in the left eye.  Visual field was full in both the right eye and left eye.  Slit lamp examination of the anterior segment was unremarkable.  Examination findings were consistent with previous episodes of retrobulbar neuritis in the left eye.

The report of a November 2007 VA examination reflects that the Veteran's best corrected distance vision was 20/25 (-1/+3) for the right eye, and 20/400 for the left eye.  There was no diplopia in any field of gaze.  Extraocular muscle movements were full.  There was no visual field deficit in any quadrant of the right eye.  A visual field deficit was present for the left eye, which was constricted especially superiorly and inferior nasally.  The diagnosis was left eye decreased visual acuity, afferent papillary defect, desaturation of color vision, and constricted visual field and optic nerve atrophy consistent with history of retrobulbar optic neuritis.

VA treatment records show that the Veteran reported blurred near acuity, without eye pain, in January 2009.  Her best corrected distance vision was 20/30+ for the right eye, and 20/200- for the left eye.  Extraocular muscle movements were full.  The assessment was optic atrophy of the left eye due to past optic neuritis episodes, stable.  In July 2009 and in November 2009, her best corrected distance vision was 20/20 for the right eye, and 20/200- (pinhole no improvement) for the left eye.  
  
For the Period from August 17, 2004, to November 14, 2007

The Board finds that the Veteran's symptoms do not meet the criteria for an initial disability rating in excess of 10 percent during the applicable period. 
Although the Veteran reported intermittent sharp pain behind her left eye, the evidence establishes that the Veteran's visual acuity was primarily 20/25 for the right eye and 20/100 for the left eye.  No visual field loss was reported.  The overall evidence does not suggest visual acuity of 20/200 in one eye and 20/40 in the other eye; 20/100 in one eye and 20/50 in the other eye; or 20/70 in one eye and 20/50 in the other eye, to warrant an initial disability rating in excess of 10 percent during the applicable period.  Neither is there evidence of loss of use or blindness in one eye having only light perception, nor evidence of anatomical loss of one eye to warrant a higher disability rating.  Therefore, the Board finds that the evidence does not support an initial disability rating in excess of 10 percent during the applicable period.

For the Period from November 15, 2007

The Board notes that, at worse, the Veteran's best corrected distance vision was 20/25 (-1/+3) for the right eye, and 20/400 for the left eye during the applicable period.  The visual acuity readings in VA examination reports and in subsequent treatment records do not support a disability rating in excess of the currently assigned 30 percent disability rating.  Here, the Veteran's impaired central visual acuity has been rated as equivalent to loss of use or blindness in one eye having only light perception, and 20/40 or better in the other eye.  See 38 C.F.R. § 4.84a, Diagnostic Code 6070.

The Board notes that the evidence also reflects a visual field deficit for the left eye during the applicable period; however, the combined rating for the Veteran's retrobulbar neuritis cannot exceed the amount for total loss of vision of that eye.  See 38 C.F.R. § 4.80 (2008). Given the currently assigned 30 percent rating as equivalent to loss of use or blindness in one eye having only light perception, there is no basis for assigning a higher disability rating in contemplation of impairment of field vision. 

The Veteran contended that she is entitled to special monthly compensation for loss of use or blindness of one eye having only light perception.  However, a claim for special monthly compensation based on eye disability was subsequently adjudicated by the RO in an October 2007 rating decision, and such claim was not appealed.  Therefore, the Board lacks jurisdiction to once again consider such a claim herein.

The objective findings consistently fail to show that her retrobulbar neuritis meets the criteria for higher disability ratings, and given the objective nature of many of the clinical findings necessary to warrant a higher rating, the Board concludes that those findings outweigh her lay assertions regarding severity.  

Under these circumstances, the Board finds that the Veteran's symptoms meet the criteria for no more than the currently assigned 30 percent disability rating under 38 C.F.R. § 4.84a, Diagnostic Code 6070.  

Lastly, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected retrobulbar neuritis are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

For the period from August 17, 2004, to November 14, 2007, an initial disability evaluation in excess of 10 percent for retrobulbar neuritis is denied.

For the period from November 15, 2007, a disability evaluation in excess of 30 percent for retrobulbar neuritis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


